          Case 1:19-cv-09414-VM Document 21 Filed 03/27/20 Page 1 of 1


                                                                            Seth D. Berlin
                                                                            Tel: 202.508.1122
                                                                            berlins@ballardspahr.com

                                                                            Jacquelyn N. Schell
                                                                            Tel: 646-346-8048
                                                                            schellj@ballardspahr.com



March 27, 2020

Via CM/ECF Filing

The Honorable Victor Marrero
Courtroom 15B
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:    Loudon v. The Daily Beast Company LLC, et al., No. 19-cv-9414 (S.D.N.Y.)

Dear Judge Marrero:

       We write jointly on behalf of the parties to advise the Court that they have reached an
agreement in principle to resolve the case and are in the process of finalizing documentation.
Accordingly, we jointly request that the upcoming March 31, 2020 deadline for Defendants to
submit a letter on the issue of actual malice and the April 10, 2020 deadline for Plaintiff to
submit a response be taken off the calendar. We expect that Plaintiff will be filing dismissal
papers shortly.

       Thank you for your consideration.



                                                 Respectfully submitted,

                                                 /s/
                                                 Seth D. Berlin
                                                 Jacquelyn N. Schell

                                                 Counsel for Defendants

cc:    Counsel for Plaintiff (via ECF)
